DAVIDSON, Judge.
This purports to be an appeal from a conviction for unlawfully selling whisky in a dry area, with a fine of $200.00 aifixed as the punishment.
For the same reason assigned in Cause No. 22,233, Lorenza Davis v. State, this day decided, (Page 188 of this volume) the appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been considered by the Judges of the Court of Criminal Appeals and approved by the Court.
*186ON MOTION TO REINSTATE APPEAL.
KRUEGER, Judge.
At a former day of this term of court, we dismissed the appeal by reason of a deficient record. Since then the record has been perfected. Therefore, the appeal is now reinstated and the case will be disposed of on its merits.
The only question presented by appellant which we need to consider is the sufficiency of the evidence to show that Wood County was a dry area and that local option was in force and effect in said county. A careful review of the statement of facts convinces us that the State has failed to prove, if it could, that the result of the election held within and for Wood County on the 7th day of December, 1912, was declared and that the declaration was published in some newspaper selected by the county judge and a certificate thereof entered upon the minutes of the Commissioners’ Court of said county, which was necessary to put local option in force and effect. In support of what we have said, we refer to Watson v. State, 135 Tex. Cr. R. 632, and Baldridge v. State, 132 Tex. Cr. R. 590, where the question was discussed at length, and we see no need for reiterating what we have therein stated.
From what we have said, it follows that the judgment of the trial court should be reversed and the cause remanded, and it is so ordered.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.